__                 __




                                            05-19-00728-CV

                                                                                        ciEXAS
                                                                                     OALL1

&                                                           -o3     !77L             zuiju;io PH 2:07

                       1                          -.


       Plaintiff                    —




                                                                                            r

              v.
            i
       Defendant             ——                                                             0       14
                                                              Dallas County, Texas



                                                NOTIcE OF APPEAL


      TO THE HONORABLE JUDGE OF SAUD COURT:

            COMES NOW the Defendant, self-represented, and files this Notice of Appeal
    /& mtbejud n                                                ,9—O / ‘7

          evi
                        edbytheCourton         (‘t/
                           fondant, appeals to the’
                                                        V
                                                                     /
      at Dallas, Texas.




                                                             Prbit Nam&7’XC%4_M%
                                                             Address: zJf 3-S
                                                                                                    /7
                                                             Telehone:(-/      q; s-s-/-—       ‘1 3I


                                    CERTIFiCATE OF SERVICE

                                               do hereby ceffi’ that a tme and conect copy
      fth.J,xegoing has been mthle  certified
                                            , mail, return receipt requested, to
    //( ff—        Aftomey for Plaintiff, at
                       ,



      I CAd.. Ut! 1Lfl UIC
                             / .J
                             çuaY   UI
                                        C
                                                              ,




                                                                  Si2nature
                                                                                     /%/4
                                                                  Print Name